Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                      No. 04-18-00527-CV

                  STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                 Appellants

                                                 v.

                                          Fred SERRA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17438
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        This is an accelerated appeal. Appellee’s brief was originally due October 8, 2018. On
the due date, appellee filed a motion for extension of time asking for an additional fourteen days
in which to file the brief. This court granted the motion and ordered appellee to file his brief in
this court on or before October 22, 2018. Again on the due date, appellee filed a second motion
for extension of time, asking for another seven days in which to file his brief. After review, we
granted the motion and ordered appellee to file his brief in this court on or before October 29,
2018. No brief was filed. The clerk’s office of this court contacted counsel for appellee by
telephone and was advised that a third extension would be filed in this court on November 2,
2018. Neither the brief nor an extension was filed. Accordingly, on November 7, 2018, the
clerk’s office of this court again contacted counsel for appellee by telephone. Counsel advised
that he would filed an extension of time to file the brief by November 8, 2018. Again, neither
the brief nor an extension has been filed, and counsel for appellee has not contacted this court.
Accordingly, we ORDER appellee to file his brief in this court on or before November 21,
2018 – a total of forty-four days from the original due date. Appellee is advised that no further
extension of time to file appellee’s brief will be granted. If appellee fails to file the brief by
the due date the matter will be submitted without an appellee’s brief.

     We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court